Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on November 24, 2020 and June 11, 2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 19-20 are drawn to a “signal” per se as recited in the preamble and as such is non-statutory subject matter. On paragraph [0017] of the Published Specification, the term “computer-readable recording medium" is not defined as to what the scope of the term is meant to encompass. Hence, one of ordinary skilled in the art can interpret such term to include transitory signals and non-transitory signals. It does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in § 101. First, a claimed signal is clearly not a "process" under § 101 because it is not a series of steps. The other three § 101 classes of machine, compositions of matter and manufactures "relate to structural entities and can be grouped as 'product' claims in order to contrast them with process claims." 1 D. Chisum, Patents § 1.02 (1994).
The Applicant' s Specification presents a broad definition as to what the “computer readable recording medium covers and is being made to include transitory and non-transitory signals. The Applicant' s Published Specification in paragraph [0017], refers to the “storage medium”. Hence, it appears that the claims appear to be drawn towards transitory signals, which is not subject matter eligible. In order to overcome the present rejection, the Applicant is advised to amend the claims by using the following terminology: "non-transitory machine readable storage medium." Such example terminology has been also found in the Official Gazette 1351 OG 212.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao (U.S. Publication No. 20080120102).
Regarding claim 1, Rao discloses an electronic device ([0048] - The system itself may exist as Software or may be implemented on a computing device), comprising:
a voice receiver (Figure 3A – Receive Speech Input 301); 
and a processor configured to ([0048] - may include memory (ROM, RAM etc.), storage, processors (fixed-point, floating-point etc.), interface ports, and other hardware components):
obtain a recognition character converted from a character section of a user voice received through the voice receiver (Figure 3A – Partial Spelling Input 306),
and identify a candidate character having a high acoustic feature related similarity with the character section among acoustic features of a plurality of candidate characters as an utterance character of the character section based on a confusion possibility with the obtained recognition character (Figure 9B – Search using the new-word-list network in parallel with search using old-word-network. Combine results based on acoustic scores and confidences 913 [0083] - the maximum-likelihood probability is computed using a combination of acoustic scores (calculated using dynamic programming as in ViterbiSearch) and the language model scores).
Regarding claim 2, Rao discloses the electronic device, wherein the processor is configured to: convert the user voice received through the voice receiver into a character string ([0063] - the result of the ASR engine is displayed along with the N-best choices (block 220). If the user inputs an additional letter (block 222), then the system can either use that additional letter to further reduce the active lexicon (block 224) and re-recognize),
and divide the character string into each character ([0063] - the result of the ASR engine is displayed along with the N-best choices (block 220). If the user inputs an additional letter (block 222), then the system can either use that additional letter to further reduce the active lexicon (block 224) and re-recognize).
Regarding claim 5, Rao discloses the electronic device, further comprising: 
a memory, wherein the processor is configured to store history information associated with an identification result of the candidate character in the memory (Figure 9A – Store word + pronunciation in as new word and compile network [0048] - may include memory (ROM, RAM etc.), storage, processors (fixed-point, floating-point etc.), interface ports, and other hardware components).
Regarding claim 6, Rao discloses the electronic device, wherein the processor is configured to detect a confusion probability for the plurality of candidate characters based on a confusion matrix ([0082] - a combination of longer and more frequent words may be grouped together and using the so-called confusion matrix (well-known in speech recognition) the top 200 words may be selected. [0083] - the maximum-likelihood probability is computed using a combination of acoustic scores (calculated using dynamic programming as in ViterbiSearch) and the language model scores).
Regarding claim 7, Rao discloses the electronic device, wherein the processor is configured to update the confusion matrix based on the history information associated with the identification result of the candidate character (Figure 9A – Store word + pronunciation in as new word and compile network [0082] - a combination of longer and more frequent words may be grouped together and using the so-called confusion matrix (well-known in speech recognition) the top 200 words may be selected).
Regarding claim 8, Rao discloses the electronic device, wherein the processor is configured to detect the similarity with the acoustic feature of the character section based on acoustic feature models of a plurality of pre-stored candidate characters (Figure 1 – SP-2: Wave or features corresponding to word to be predicted [0083] - the maximum-likelihood probability is computed using a combination of acoustic scores (calculated using dynamic programming as in ViterbiSearch) and the language model scores).
Regarding claim 9, Rao discloses the electronic device, wherein the processor is configured to update an acoustic feature model among the acoustic feature models based on the history information associated with the identification result of the candidate character (Figure 1 – Acoustic Model, ASR System 121 – Inputs: Language Model with A.DAT + Acoustic Model + Features from SP-1 or SP-2).
Regarding claim 10, Rao discloses the electronic device, wherein the processor is configured to detect a correction probability by applying the confusion possibility which is detected based on a confusion matrix for the plurality of candidate characters and the similarity with the acoustic 34Docket No.: 1572.1783feature of the character section which is detected based on acoustic feature models for a plurality of pre-stored candidate characters ([0082] - a combination of longer and more frequent words may be grouped together and using the so-called confusion matrix (well-known in speech recognition) the top 200 words may be selected. [0083] - the maximum-likelihood probability is computed using a combination of acoustic scores (calculated using dynamic programming as in ViterbiSearch) and the language model scores, [0093] - the user's original utterance is stored by the ASR engine for further processing and correction of errors).
Regarding claim 11, Rao discloses a method for controlling an electronic device ([0009] - method for speech-to-text prediction of spoken text), comprising:
obtaining a recognition character converted from a character section of a user voice received through a voice receiver (Figure 3A – Partial Spelling Input 306);
and identifying a candidate character having a high acoustic feature related similarity with the character section among acoustic features of a plurality of candidate characters as an utterance character of the character section based on a confusion possibility with the obtained recognition character (Figure 9B – Search using the new-word-list network in parallel with search using old-word-network. Combine results based on acoustic scores and confidences 913 [0083] - the maximum-likelihood probability is computed using a combination of acoustic scores (calculated using dynamic programming as in ViterbiSearch) and the language model scores).
Regarding claim 12, Rao discloses the method, further comprising: 
converting the user voice received through the voice receiver into a character string ([0063] - the result of the ASR engine is displayed along with the N-best choices (block 220). If the user inputs an additional letter (block 222), then the system can either use that additional letter to further reduce the active lexicon (block 224) and re-recognize);
and dividing the character string into each character ([0063] - the result of the ASR engine is displayed along with the N-best choices (block 220). If the user inputs an additional letter (block 222), then the system can either use that additional letter to further reduce the active lexicon (block 224) and re-recognize).
Regarding claim 14, Rao discloses the method, further comprising: storing history information associated with an identification result of the candidate character (Figure 9A – Store word + pronunciation in as new word and compile network [0048] - may include memory (ROM, RAM etc.), storage, processors (fixed-point, floating-point etc.), interface ports, and other hardware components).	Regarding claim 15, Rao discloses the method, further comprising: detecting a confusion probability based on a confusion matrix for the plurality of candidate characters ([0082] - a combination of longer and more frequent words may be grouped together and using the so-called confusion matrix (well-known in speech recognition) the top 200 words may be selected. [0083] - the maximum-likelihood probability is computed using a combination of acoustic scores (calculated using dynamic programming as in ViterbiSearch) and the language model scores).
Regarding claim 16, Rao discloses the method, further comprising: updating history information associated with the identification result of the candidate character. (Figure 9A – Store word + pronunciation in as new word and compile network [0082] - a combination of longer and more frequent words may be grouped together and using the so-called confusion matrix (well-known in speech recognition) the top 200 words may be selected).
Regarding claim 17, Rao discloses the method, further comprising: detecting the similarity with the acoustic feature of the character section based on acoustic feature models of a plurality of pre-stored candidate characters (Figure 1 – SP-2: Wave or features corresponding to word to be predicted [0083] - the maximum-likelihood probability is computed using a combination of acoustic scores (calculated using dynamic programming as in ViterbiSearch) and the language model scores).
Regarding claim 18, Rao discloses the method, further comprising: detecting a correction probability by applying the confusion possibility which is detected based on a confusion matrix for the plurality of candidate characters and the similarity with the acoustic feature of the character section which is detected based on acoustic feature models for a plurality of pre-stored candidate characters ([0082] - a combination of longer and more frequent words may be grouped together and using the so-called confusion matrix (well-known in speech recognition) the top 200 words may be selected. [0083] - the maximum-likelihood probability is computed using a combination of acoustic scores (calculated using dynamic programming as in ViterbiSearch) and the language model scores, [0093] - the user's original utterance is stored by the ASR engine for further processing and correction of errors).
Regarding claim 19, Rao discloses a computer-readable storage medium in which a computer program executable by a computer is stored ([0157] - storage medium 1613), wherein the computer is configured to execute an operation of:
obtaining a recognition character converted from a character section of a user voice received through a voice receiver (Figure 3A – Partial Spelling Input),
and identifying a candidate character having high acoustic feature related similarity with the character section among acoustic features of a plurality of candidate characters as an utterance character of the character section based on a confusion possibility with the obtained recognition character (Figure 9B – Search using the new-word-list network in parallel with search using old-word-network. Combine results based on acoustic scores and confidences 913 [0083] - the maximum-likelihood probability is computed using a combination of acoustic scores (calculated using dynamic programming as in ViterbiSearch) and the language model scores).
Regarding claim 20, Rao discloses the computer-readable storage medium of claim 19, wherein the computer executes an operation of:
converting the user voice received through the voice receiver into a character string ([0063] - the result of the ASR engine is displayed along with the N-best choices (block 220). If the user inputs an additional letter (block 222), then the system can either use that additional letter to further reduce the active lexicon (block 224) and re-recognize).
and dividing the character string into each character ([0063] - the result of the ASR engine is displayed along with the N-best choices (block 220). If the user inputs an additional letter (block 222), then the system can either use that additional letter to further reduce the active lexicon (block 224) and re-recognize).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rao (U.S. Publication No. 20080120102) in view of Bai (U.S. Publication No. 20210127003).
Regarding claim 3, Rao discloses all of the limitations as in claim 2, above.
However, Rao does not disclose the electronic device, wherein the processor is configured to analyze whether a pause section exists between characters of the character string.
Bai does teach the electronic device, wherein the processor is configured to analyze whether a pause section exists between characters of the character string ([0110] - The classification of the sound signals may sometimes include other categories, such as a pause in the middle of voice).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rao to incorporate the teachings of Bai in order to implement the electronic device, wherein the processor is configured to analyze whether a pause section exists between characters of the character string. Doing so allows the system to identify and discriminate sounds for human-machine interaction and sounds for non-human-machine interaction accurately, thereby increasing the accuracy and intelligence of interactive voice-control, and improving the user experience of human-machine interaction (Bai [0026]).
Regarding claim 4, Rao in view of Bai teaches all of the limitations as in claim 3, above.
However, Rao does not disclose the electronic device, wherein the processor is configured to assign a lower weight to the confusion possibility of the recognition character in which the pause section exists than when no pause section exists.
Bai does teach the electronic device, wherein the processor is configured to assign a lower weight to the confusion possibility of the recognition character in which the pause section exists than when no pause section exists ([0110] - Inputs to the semantic VAD module 920 are recognized information, and outputs are determinations of semantic completeness of the recognized information, which may be classifications composed of 0 or 1 (semantic completeness or semantic incompleteness), or continuous values ranging from 0 to 1 (probabilities of semantic completeness or incompleteness)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rao to incorporate the teachings of Bai in order to implement the electronic device, wherein the processor is configured to assign a lower weight to the confusion possibility of the recognition character in which the pause section exists than when no pause section exists. Doing so allows the system to identify and discriminate sounds for human-machine interaction and sounds for non-human-machine interaction accurately, thereby increasing the accuracy and intelligence of interactive voice-control, and improving the user experience of human-machine interaction (Bai [0026]).
Regarding claim 13, Rao discloses all of the limitations as in claim 12, above.
However, Rao does not disclose the method, further comprising:
analyzing whether a pause section exists between the characters of the character string;
and assigning a lower weight to a confusion possibility of a recognition character in which there exists the pause section than when no pause section exists.
Bai does teach the method, further comprising:
analyzing whether a pause section exists between the characters of the character string ([0110] - The classification of the sound signals may sometimes include other categories, such as a pause in the middle of voice);
and assigning a lower weight to a confusion possibility of a recognition character in which there exists the pause section than when no pause section exists ([0110] - Inputs to the semantic VAD module 920 are recognized information, and outputs are determinations of semantic completeness of the recognized information, which may be classifications composed of 0 or 1 (semantic completeness or semantic incompleteness), or continuous values ranging from 0 to 1 (probabilities of semantic completeness or incompleteness)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rao to incorporate the teachings of Bai in order to implement the method, further comprising: analyzing whether a pause section exists between the characters of the character string; and assigning a lower weight to a confusion possibility of a recognition character in which there exists the pause section than when no pause section exists. Doing so allows the system to identify and discriminate sounds for human-machine interaction and sounds for non-human-machine interaction accurately, thereby increasing the accuracy and intelligence of interactive voice-control, and improving the user experience of human-machine interaction (Bai [0026]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Czyryba (U.S. Patent No. 11127394) teaches the method and system of high accuracy keyphrase detection for low resource devices. Pudipeddi (U.S. Publication No. 20210119152) teaches data parallelism in distributed training of artificial intelligence models. Vemeulen (U.S. Patent No. 7720683) teaches the method and apparatus of specifying and performing speech recognition operations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571) 272-1405.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ETHAN DANIEL KIM/Examiner, Art Unit 2658


/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658